ﬁblm’teh étates Qtnurt of appeals

For the Seventh Circuit
Chicago, Illinois 60604

.August8,2003

Befbre

Hon. JOEL M- FLAUM, Chief Judge
Hon. HARLINGTON WOOD, Jr., Circuit Judge

Hon. FRANK H. EASTERBROOK, Circuit Judge

UNITED STATES OF AMERICA, Appeals from the United
PlaintiffwAppellee, States District Court for
the Northern District of
Nos. 00—2837, 00—3017, 00—3070, Illinois, Eastern Division.
and 00—3514 V.
No. 97 CR 659

JORGE MARTINEZ, a/k/a DANNY,
GUSTAVO COLON, a/k/a EL MAGNATE,
a/k/a BOSS, a/k/a GINO, a/k/a
LORD GINO, a/k/a JEFE, and
MARISOL COLON, a/k/a MARI,
Defendants—Appellants.

}

]

]

]

]

]

JOSE SOUFFRONT, a/k/a BAM BAM, ]

] Wayne R. Andersen, Judge.
]
]
]
]
]

The opinion issued on August 6, 2003, in the above-entitled case is
AMENDED as to the district court case number. The district court case number
should be 97 CR 659.